DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. The Applicant argues that Komatsu et al. U.S. PGPub 2016/0297091 does not disclose “machining information about the machining program at the execution position in the machining program having been used for machining, the machining information containing execution position information and machining execution information.” The Examiner respectfully disagrees. Komatsu states,
“A spinner cleaning unit 54 which has a spinner table 56 attracts and holds a wafer 11 that has been cut on the spinner table 56, spinningly cleans the wafer 11, and thereafter spinningly dries the wafer 11. The various mechanisms of the cutting apparatus 2 are controlled by control means (controller) 58. A touch-panel display monitor 60 is mounted on an outer panel, not shown, of the cutting apparatus 2. The touch-panel display monitor 60 displays operating status of the cutting apparatus 2, and is also used to enter control commands for the cutting apparatus 2 (pg. 3, ¶34).”
reference vertical position for the cutting blade 50 is carried out. Specifically, a reference position setting step is carried out to set the position where the tip end 50a of the cutting blade 50 and the holding surface of the chuck table 6 contact each other as a reference position for the incising feed means (first Z-axis moving mechanism) 44 for moving the cutting blade 50 and the chuck table 6 relatively to each other along incising feed directions (Z-axis directions) perpendicular to the holding surface of the chuck table 6. 

After the relational expression determining step and the reference position setting step have been carried out, a preliminary cut groove forming step is carried out to set an amount of incision into the wafer (workpiece) 11 as being equal to or smaller than a predetermined value from the reference position and the thickness of the wafer 11, and, as shown in FIG. 4, and to form a second preliminary cut groove 27 in the wafer 11 held on the chuck table 6 along a projected dicing line 13 with the cutting blade 50 which is rotating at a high speed (pg. 3, ¶38-39).”

“After the preliminary cut groove forming step has been carried out, an image of the second preliminary cut groove 27 is captured by the first image capturing unit 52 as shown in FIG. 5, and the captured image is displayed on the display monitor 60 as shown in FIG. 6. The width of the second preliminary cut groove 27 is detected, and the depth of the second preliminary cut groove 27 is calculated from the detected groove width and the relational expression determined in the relational expression determining step (depth calculating step). Then, an amount-of-incision resetting step is carried out to reset an amount of incision for the cutting blade to form a cut groove having a predetermined depth, using a corrective value represented by the difference between the amount of incision set in the preliminary cut groove forming step and the depth of the second preliminary cut groove calculated in the depth calculating step (pg. 3-4, ¶41).”

The Examiner asserts that Komatsu discloses acquiring at least one of machining information about the machining program at the execution position (e.g. displaying cutting apparatus data) in the machining program having been used for machining, the machining information containing execution position .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. U.S. PGPub 2016/0297091.
Regarding claims 1, 7 and 8, Komatsu discloses a link information generation device comprising: a processor; and a memory, wherein the processor is configured to: acquire information about an execution position (e.g. reference position) and a machining position (e.g. depth of cut/incision) in a machining program for a machine tool that executes machining on a workpiece by moving a tool and the workpiece relative to each other based on the machining program (e.g. pg. 1-2, ¶12-13; pg. 3-4, ¶34, 38-39, 41, 43 and 46; Fig. 1, 6 and 9), acquire at least one of machining information acquisition unit that acquires machining information (e.g. operating status) about the machining program at the execution position in the machining program having been used for machining, the machining information containing execution position information and machining execution information, and machine information about a machining state of the machine tool at the execution position in the machining 
 	Regarding claim 3, Komatsu discloses the link information generation device according to claim 1, wherein the machine information contains at least one of sensor data information and servo information (e.g. pg. 1-2, ¶12-13; pg. 3-4, ¶34, 38-39, 41, 43 and 46; Fig. 1, 6 and 9).  

Allowable Subject Matter
Claims 2, 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 24, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116